In an action of debt upon a bond, the obligors being principals and not sureties, interest is recoverable as damages beyond the penalty, where the sum due the plaintiff by the condition is such as to entitle the obligee to interest thereon from the time of the breach.
Where a defendant in a suit on a promissory note paid the amount of the note to the plaintiff’s attorneys, on their executing to him a bond conditioned to indemnify him against the demands of creditors of the plaintiff, who claimed the amount of the note in suit under process of attachment against the plaintiff as an absent or absconding debtor; Held, that the obligors were principals, and not sureties.
Held also, the attaching creditors having recovered against the obligee an amount equal to the penalty of the bond, which was paid by him and notice thereof given to the obligors ; that he was entitled to recover, in *74an action of debt on the bond, the amount so paid, with interest from thó time of such notice.
(S. C., 8 N. Y. 148; 1 E. D. Smith, 250.)